                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                              NO. 18-CR-149 (SRN/DTS)

       Plaintiff,

v.                                                     AMENDED ORDER

NORRIS DESHON ANDREWS,

     Defendant.
______________________________________________________________________

       Pro Se Defendant Norris Deshon Andrews has filed five motions, each either

seeking to compel the production of material from the government or requesting audio

recordings of his hearings before this Court. The Court addresses each motion in turn. 1

I.     Motion to Compel Information Related to T-Mobile Phone Records
       (Docket No. 135)

       Andrews first seeks any information the Government obtained from T-Mobile,

regardless of the Government’s intent to use it at trial or its favorability to his case, as

well as any underlying documents such as the grand jury subpoena or search warrant

used to obtain that information. In his motion, Andrews alleges that the Government

contradicted its prior position during the December 17, 2018 hearing in this case when it

represented that it had used a grand jury subpoena or search warrant to obtain

information from T-Mobile beyond the 12-hour window it collected from the exigency

order on May 15, 2018. See Hr’g Tr., Dec. 17, 2018, at 29. But no such contradiction

exists, and Andrews is not entitled to more information on this than the Government has

already provided.



1 Because the disposition of Andrews’s motions does not turn on any factual findings,
the Court will not reiterate them here. For a developed background of this matter, see
the Report & Recommendation dated February 19, 2019. Docket No. 133.
       Andrews has not demonstrated the relevance of the information he seeks under

Federal Rule of Criminal Procedure 16 or the Supreme Court’s Brady and Giglio

opinions. Rule 16 requires the Government, at a defendant’s request, to permit

inspection of a document or data in the Government’s control if it is “material to

preparing the defense,” “the government intends to use the item in it its case-in-chief at

trial,” or it “was obtained from or belongs to the defendant.” Fed. R. Crim. P. 16(a)(1)(E).

Other than a blanket allegation that the information is important to his claim of

outrageous government conduct, Andrews provides no basis for disclosure. To the

contrary, he explicitly seeks information beyond the scope of Rule 16 by requesting

records irrespective of their origins, their value to his defense, or the Government’s

intended use.

       Andrews also implies that he is entitled to the material he seeks under Brady and

Giglio, though he makes no real showing or argument to support his assertion.

Regardless, the Eighth Circuit has held that “Brady does not require pretrial disclosure,”

and that Brady is satisfied if the favorable evidence is disclosed in time to aid a

defendant in trial. United States v. Szczerba, 897 F.3d 929, 941 (8th Cir. 2018) (quoting

United States v. Spencer, 753 F.3d 746, 748 (8th Cir. 2014)). The Court previously

granted Andrews’s motion to compel Brady material, Order, Nov. 9, 2018, Docket No.

73, and the Government has represented that all such material has been produced. To

the extent any additional such information exists but has not been produced, the

Government is again reminded of its continuing obligation to provide it and is again

ordered to do so. Andrews’s motion is denied.




                                             2
II.    Motion to Compel Disclosure of Evidence Favorable to Defendant (Docket
       No. 137)

       Andrews next motions also seeks the disclosure of evidence he contends the

Government is required to produce under Brady v. Maryland, 373 U.S. 83 (1963) and its

progeny. The motion appears to request any Brady material, but specifically lists certain

items. 2 Again, Andrews has not demonstrated how the evidence he seeks is either

favorable to him or material, as required by Brady. Id. at 87. Notwithstanding, the

Government has represented that it will review its files and has complied and will

continue to comply with its obligations under Brady. To the extent that Andrews seeks

discovery pursuant to Brady, the motion is denied as moot.

       In his motion, Andrews also cites Federal Rules of Criminal Procedure 12, 16,

and 26.2 as grounds for his discovery requests. Of these, only Rule 16 is obviously

relevant in the present context. Rule 12, which governs pretrial motions, allows a

defendant to “request notice of the government’s intent to use (in its evidence-in-chief at

trial) any evidence that the defendant may be entitled to discover under Rule 16.” Fed.

R. Crim. P. 12(b)(4)(B). But it does not compel the government to actually provide that

evidence. Similarly, Rule 26.2 authorizes the defendant to request any witness

statements the Government possesses that relates to the subject matter of the

witness’s testimony, but only “after [the] witness . . . has testified on direct examination.”

Fed. R. Crim. P. 26.2(a). Besides Andrews, the only witnesses who have testified thus

far in this case were the law enforcement officers, and the Government has already

turned over all police reports from this investigation.



2As the Court has previously noted, Andrews tends to label any evidence exculpatory
or favorable to him. R&R, Feb. 19, 2019, at 11 n. 5, Docket No. 133.
                                            3
       Still, the Court must review Andrews’s specific requests for discovery pursuant to

Rule 16. Under that rule, the Government must disclose any document or object within

its “possession, custody, or control” which (1) “is material to preparing the defense,” (2)

it intends to present in its case-in-chief, or (3) “was obtained from or belongs to the

defendant.” Fed. R. Crim. P. 16(a)(1)(E).

       In his specific requests, Andrews first seeks discovery and inspection of the cell

phone taken from him the night he was arrested, as well as the phone’s contents. The

Government states that it has never searched the phone because Andrews has never

provided his consent to search it. Nor, apparently, did they ever obtain a warrant to

search it. Because the Government obtained the phone from Andrews, he is entitled to

inspect it, irrespective of its materiality or the Governments’ intent to introduce it in its

case-in-chief. 3 Id. at (a)(1)(E)(iii). The Government shall make the phone and its

contents available to Andrews for inspection. It may take reasonable steps to prevent

spoliation of any evidence on the phone.

       Andrews also seeks any interviews of the two individuals who were in the car

with Andrews on the night of his arrest. Such statements made to law enforcement and

in the possession of the Government are not governed by Rule 16, but rather by the

Jencks Act. Id. at (a)(2). The Act, codified at 18 U.S.C. § 3500, provides that “no

statement or report in the possession of the United States which was made by a . . .

prospective government witness (other than the defendant) shall be the subject of . . .

discovery . . . until said witness has testified on direct examination in the trial of the

3The Court previously found Andrews’s request for the contents of any search of his
phone moot because of the Government’s representation that no search had been
conducted. Order, Feb. 19, 2019, at 7, Docket No. 134. However, Andrews now also
seeks inspection of the phone itself, as well as its contents, and not merely the results
of any search.
                                             4
case.” Because neither of the two individuals have yet testified on direct examination,

Andrews is not entitled to any statements they may have made to the Government

during an interview. However, the Government is reminded of its prior representation

that it will voluntarily produce any Jencks Act material three days before the start of trial.

See Order, Nov. 9, 2018, Docket No. 73.

       The Court considers Andrews’s remaining requests in this motion, the police

reports in two Minneapolis Police Department case files in which he is not charged and

the records involving the towing of the 2011 Chevrolet Tahoe, moot. The Government

has represented that it will examine the records and disclose any information to which

Andrews is entitled.

III.   Motion for Discovery (Docket No. 148)

       In another motion, Andrews again seeks various items pursuant to Rules 12 and

16. Several of the requests are moot, as the Government has agreed to provide the tow

sheet and inventory sheets for both vehicles associated with this case. It has also

agreed to provide any relevant criminal and background records for trial witnesses,

which it is already obligated to do under Giglio. E.g., United States v. Jeanpierre, 636

F.3d 416, 423 (8th Cir. 2011). The Court is unsure of what documents or “mobile digital

computer input of information” from the events in this case Andrews still seeks, but

orders the Government to review and produce all such discoverable information not

already provided.

       Andrews is not entitled to discovery on his remaining requests. As to the hospital

records of the two alleged shooting victims, they are not in the Government’s

possession, custody, or control, and therefore the Government cannot be compelled to

produce them for inspection. Fed. R. Crim. P. 16(a)(1)(E). Similarly, Rule 16 explicitly
                                              5
exempts from discovery, as Andrews has requested, rough notes made in connection

with the investigation or prosecution of the case, unless those notes involve a statement

by the defendant or the defendant’s prior record. Id. at 16(a)(2). Andrews has not

otherwise demonstrated a unique need for these records, and the Court will not order

them produced.

IV.    Motions for Production of Audio Recordings (Docket Nos. 138, 141)

       Finally, Andrews requests the audio recordings for the various motion hearings in

this case. All but one hearing—the November 9, 2018 Faretta hearing—has an official

transcript from a court reporter. Because the audio recording is the only record of the

November 9, 2018 hearing, Andrews’s request is granted as to that hearing, and the

Clerk shall provide Andrews with a CD of the audio recording.

       As to the remaining hearings, for which official transcripts exist, Andrews’s

request lacks a legal basis. By statute, “[t]he transcript in any case certified by the

reporter . . . shall be deemed prima facie a correct statement of the testimony taken and

the proceedings had.” 28 U.S.C. § 753(b). Where an official transcript exists, a

defendant is not entitled to anything other than that transcript. Id.; see also United

States v. Evans, Crim. No. 15-16 (ADM/LIB), 2016 WL 4926423, at *1 (D. Minn. Sept.

15, 2016) (noting that “parties requesting a copy of the record only have the right to

receive a transcribed version of the proceedings.”). Andrews asserts the transcripts

contain material inaccuracies that must be corrected for him to receive a fair trial, but he

does not even hint as to what inaccuracies there might be. Because certified transcripts

for these hearings exist, and nothing has been proffered to cast doubt upon their

accuracy, Andrews’s request is denied.



                                             6
                                         ORDER

         The Court, being duly advised in the premises, upon all the files, records and

proceedings herein, now makes and enters the following Order.

         IT IS HEREBY ORDERED that:

         1.    Defendant’s Motion to Compel [Docket No. 135] is DENIED.

         2.    Defendant’s Motion to Compel Evidence Favorable to Defendant [Docket

No. 137] is GRANTED IN PART AND DENIED IN PART:

                  a. The Government shall produce for Andrews’s inspection the cell

                  phone taken from Andrews when he was arrested.

                  b. The motion is DENIED in all other respects.

         3.    Defendant’s Motion for Production of Transcripts/Audio Recording of

Hearing [Docket No. 138] is GRANTED. The Clerk of Court is directed to provide

Andrews a CD of the audio recording of the November 9, 2018 hearing.

         4.    Defendant’s Motions for Production of Audio Recordings [Docket No. 141]

is DENIED.

         5.    Defendant’s Motion for Discovery [Docket No.148] is GRANTED IN PART

AND DENIED IN PART.

               a. The Government shall review and produce all discoverable digital

                  information it possesses.

               b. The motion is denied in all other respects.


Dated:


                                          DAVID T. SCHULTZ
                                          United States Magistrate Judge

                                              7
